Order
PER CURIAM.
Felicia L. Belton appeals her conviction, after a jury trial in the Circuit Court of Saline County, of possession of a controlled substance with the intent to distribute, § 195.211.2. As a result of her conviction, the appellant was sentenced to twelve years in the Missouri Department of Corrections.
In her sole point on appeal, the appellant claims that the trial court erred in overruling her motion for directed verdict of acquittal because the State failed to make a submissible case against her as a principal or an aider and abettor in that the evidence was insufficient for the jury to find, beyond a reasonable doubt, as required, that she or her husband had access and control over the premises where the marijuana was found.
Affirmed. Rule 30.25(b).